Citation Nr: 1531171	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to separate disability ratings in excess of 10 percent for bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1979 to March 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2012, the Board denied the claim of entitlement to an increased rating for bilateral pes planus.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In March 2014 the Court issued a Memorandum Decision, vacating the decision with respect to this issue and remanded the claim for action consistent with the Memorandum Decision.  

In May 2014 the Board denied the increased rating claim again, and the Veteran again appealed the decision to the Court.  In May 2015 the Court vacated the May 2014 Board decision and issued a joint motion for remand (JMR), remanding the claim back to the Board for action consistent with it.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The May 2015 JMR noted that since a VA examination in January 2007, the Veteran had submitted statements that he has experienced constant foot pain and he now has to wear special footwear prescribed by the VA for his bilateral pes planus, thereby suggesting that his bilateral his foot disability may have increased in severity.  Thus, a current examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2008 to the present.

2.  Schedule the Veteran for a VA examination to determine the current nature of his service-connected bilateral pes planus with plantar fasciitis.  

3.  Then readjudicate the appeal.  The Veteran and his representative must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond before the claim is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


